UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6987



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RICHARD KRAFT, a/k/a Cheese,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CR-92-215, CA-94-185)


Submitted:   September 24, 1996           Decided:   October 9, 1996


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Richard Kraft, Appellant Pro Se. Daniel W. Dickinson, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for relief under 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss on the reasoning of the

district court. United States v. Kraft, Nos. CR-92-215; CA-94-185
(N.D.W. Va. May 20, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2